PER CURIAM.
Appellant, Bruce Woodruff Kurt, appeals from his misdemeanor conviction of driving while his license was suspended, entered in the Circuit Court of the County of St. Louis, for which he was sentenced to one year imprisonment in the county jail and a $50.00 fine. We dismiss the appeal.
Appellant originally filed his appeal with the Missouri Supreme Court. The appeal *676was transferred to this court where proper jurisdiction was vested.
Our review of appellant’s brief establishes an abundance of egregious violations of Rule 84.04(a), (c), (d), and (e). Appellant fails to include Points Relied On, fails to include a list of authorities, and fails to provide “a fair and concise statement of facts” as required by Rule 84.04. We find that appellant has preserved nothing for this court to review. See Jones v. Jones, 819 S.W.2d 773, 774 (Mo.App., E.D.1991); Wehmeyer v. Bassett Realty, Inc., 840 S.W.2d 290, 291 (Mo.App., S.D.1992). Accordingly, we dismiss the appeal.